Case 2:20-cv-02059-MSN-cgc Document 9 Filed 04/28/21 Page 1 of 3                     PageID 32




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

TRACIE HARDY,

       Plaintiff,

v.                                                  Case No. 2:20-cv-02059-MSN-cgc

BAPTIST DESOTO HOSPITAL,

      Defendant.
______________________________________________________________________________

             ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

       Before the Court is the Magistrate Judge’s Report and Recommendation, (ECF No. 8),

entered on January 19, 2021. The Report recommends that Plaintiff’s Complaint be dismissed for

failing to state a claim for relief. (Id. at PageID 30.) To date, Plaintiff has not submitted any

objections to the Report’s findings.      Accordingly, the Court ADOPTS the Report and

Recommendation in its entirety.

                                          Background

       Plaintiff commenced this matter on January 24, 2020, by filing her pro se Complaint

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) In conjunction with the filing of her Complaint,

Plaintiff also filed a motion to proceed in forma pauperis, which was later granted. (ECF Nos. 2

and 7.) Plaintiff’s action arises out of a back injury she sustained while working for Defendant

Baptist Desoto Hospital. (Id. at PageID 2–3.)

       The Magistrate Judge screened Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e)(2).

(Id. at PageID 27–29.) In doing so, The Magistrate Judge determined that Plaintiff failed to state

a claim for which relief could be granted and recommended this matter be dismissed with

                                                1
Case 2:20-cv-02059-MSN-cgc Document 9 Filed 04/28/21 Page 2 of 3                        PageID 33




prejudice. (Id. at PageID 30.) Further, the Magistrate Judge also determined that an appeal in this

matter would not be taken in good faith. (Id. at PageID 31.)

       The Magistrate Judge issued her Report and Recommendation on January 19, 2021. (ECF

No. 8.) The Magistrate Judge’s Report instructed Plaintiff that she had fourteen (14) days to file

her objections. (Id. at PageID 31.) The Report also warned that failure to timely do so “may

constitute a waiver of objections, exceptions, and any further appeal.” (Id.) To date, Plaintiff has

not filed any objections to the Report and Recommendation.

                                       Standard of Review

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

                                             Analysis

       As previously mentioned, Plaintiff has failed to file any objections to the Report and

Recommendation. The Court is not required to review any portion of the Report to which no

objection is made. See Thomas, 474 U.S. at 150. However, after reviewing the Report’s findings



                                                 2
Case 2:20-cv-02059-MSN-cgc Document 9 Filed 04/28/21 Page 3 of 3                     PageID 34




and Plaintiff’s Complaint, the Court finds that the Magistrate Judge correctly determined that

Plaintiff failed to state a claim for relief. Accordingly, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation.

                                           Conclusion

       For the reasons above, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation in its entirety. This matter will be DISMISSED WITH PREJUDICE. Further,

the Court CERTIFIES that an appeal in this matter would not be taken in good faith pursuant to

28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 28th day of April, 2021.

                                             s/ Mark Norris
                                             MARK S. NORRIS
                                             UNITED STATES DISTRICT JUDGE




                                                3
